11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Leticia Gonzales Venegas,                      * From the 161st District
                                                 Court of Ector County,
                                                 Trial Court No. B-37,032.

Vs. No. 11-13-00103-CR                         * March 12, 2015

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.